Citation Nr: 0904295	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1957 and from August 1963 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), on behalf of the 
Louisville, Kentucky RO.  The veteran's July 2006 substantive 
appeal reveals that he is appealing hearing loss of the right 
ear only.


FINDINGS OF FACT

1.  A January 1982 Board decision denied service connection 
for hearing loss (defective hearing).

2.  Evidence received subsequent to the January 1982 Board 
decision does, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for right ear 
hearing loss, and raises a reasonable possibility of 
substantiating the claim.

3.  Right ear hearing loss disability (for VA purposes) was 
not shown in service or within a year of discharge from 
service, and the objective medical evidence fails to 
establish a nexus or link between any current right ear 
hearing loss and the veteran's active service. 


CONCLUSIONS OF LAW

1.  A January 1982 Board decision denied service connection 
for hearing loss (defective hearing).  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2008).

2.  Evidence received since the January 1982 Board decision 
is new and material, and the veteran's claim of service 
connection for right ear hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008).

3.  Right ear hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in July 2003 and February 2004 the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  While it appears that the July 
2003 and February 2004 VCAA letters substantially complied 
with Kent v. Nicholson, 20 Vet. App. 1 (2006), in light of 
the favorable decision to reopen the claim of entitlement to 
service connection for right ear hearing loss, any deficiency 
as to notice consistent with Kent is rendered moot.  VCAA 
notice was provided prior to the initial AOJ adjudication.  
Pelegrini.

In June 2006 the veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are private and VA medical records.  The 
veteran has undergone a VA examination that has addressed the 
medical matters presented by this appeal.  38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  The record also contains the veteran's written 
statements in support of his appeal.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of the claim.

Legal Criteria

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, an appeal is made, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 
C.F.R. § 20.1100 (2008).  

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence", 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date (in December 2002), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

A January 1982 Board decision denied (in pertinent part) the 
veteran's request of service connection for hearing loss 
(defective hearing).  As such, the January 1982 Board 
decision is final.  38 U.S.C.A. § 7104.  A claim which is the 
subject of a prior final decision may be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  In December 2002 the veteran 
requested that this claim be reopened.

The January 1982 Board decision denied service connection for 
defective hearing on the basis that hearing loss was not 
demonstrated during service or thereafter.

The evidence added to the claims file subsequent to the 
January 1982 Board decision includes a July 2003 VA 
audiological examination that shows right ear hearing loss 
for VA purposes.  As such, the Board finds that the July 2003 
VA audiological examination's right ear hearing loss 
diagnosis pertains to an unestablished fact necessary to 
substantiate the claim (i.e., current disability), and that 
it raises a reasonable possibility of substantiating the 
claim.  Hence, the additional evidence, when considered in 
conjunction with the record as a whole, is both new and 
material, and requires that the claim be reopened.

The Board has determined that new and material evidence has 
been received sufficient to reopen the claim of service 
connection for right ear hearing loss.  The Board will now 
consider the reopened claim on a de novo basis.  There is no 
prejudice to the veteran in this regard as the RO 
adjudication on appeal reopened the claim and considered it 
de novo.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for right ear hearing loss (as an organic 
disease of the nervous system) may be presumed, subject to 
rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309.  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).



Analysis

The veteran asserts that he has hearing loss as a result of 
operating radar and electronic equipment during service.  The 
veteran's DD Form 214 reflects that his military occupational 
specialty was a radar and radio technician.

There is no service entrance or service separation 
examination for the veteran's first period of service.  The 
veteran's August 1963 service entrance examination (second 
period of service) noted otitis externa.  Audiometric 
findings (American Standards Associates (ASA) units as 
converted to International Standards Organization (ISO) 
units) were, in pertinent part, as follows:

HERTZ
500
1000
2000
3000
4000
Right
unclear
20
10
untested
15

The Board notes that the audiometer finding for 500 Hertz 
appears to be -15, and, as converted to ISO units would be 0.

Service treatment records note treatment for otitis externa, 
bilateral.  The service treatment records contain multiple 
audiometric findings including which show right ear hearing 
loss per Hensley, and a change/decrease in right ear hearing 
ability as compared to the findings on entrance examination.  
There are no findings showing right ear hearing loss 
disability for VA purposes.  The most significant decrease 
appears to be an October1972 audiometric finding of 35 
decibels at 3000 Hertz.

The February 1980 service retirement examination noted that 
the veteran's ears were normal; the veteran indicated that he 
had hearing loss on the corresponding report of medical 
history.  Audiometric findings were, in pertinent part, as 
follows:

HERTZ
500
1000
2000
3000
4000
Right
20
20
10
10
20



May 1981 VA audiometric findings were, in pertinent part, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
Not 
tested
20
RETEST
15
20
10
Not 
tested
Not 
tested

The examiner indicated that the veteran had essentially 
normal hearing.

A December 1982 VA examination (Box 33b) and September 1990 
VA audiology record noted that the veteran had essentially 
normal hearing.

At a July 2003 VA audiological examination, the veteran 
indicated that he worked as a radar and microwave technician 
during service, and stated that he also worked around 
generators during service.  After service the veteran 
reported that he worked as a quality assurance specialist and 
also noted that he had no recreational noise exposure.  The 
pertinent diagnosis was a mild right ear conductive loss from 
250-1000 Hz, with a mild right ear sensorineural hearing loss 
from 2000-4000 Hz.  Puretone thresholds were 35, 35, 25, 30 
and 30 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively.  The examiner commented as follows:

[The veteran's claims file] was reviewed.  
Multiple [audiograms] done throughout 
veteran's service career were reviewed.  
While a 10-15 dB drop in threshold were 
noted from the time he went into the 
service until his departure, no hearing 
loss at retirement was noted.  All test 
frequencies remained within normal 
limits.  It is my opinion that veteran's 
current hearing loss is not likely 
service related.

A December 2003 private medical record noted that the veteran 
complained of sudden loss of hearing in the right ear.  The 
impression included severe to profound right ear 
sensorineural hearing loss.

As the veteran's right ear hearing thresholds were not shown 
to exceed 20 decibels at any level between 500 and 4000 
Hertz, normal right ear hearing was demonstrated on 
examination for enlistment into service, and the presumption 
of soundness on induction attaches as to right ear hearing 
loss.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).  

The Board concedes that the veteran was exposed to acoustic 
trauma in service.  However, while right ear hearing loss as 
defined by Hensley was present during service, right ear 
hearing loss as defined by Hensley was not shown on the 
veteran's February 1980 service retirement examination.  
Further, there is no objective evidence of right ear hearing 
loss disability for VA purposes until VA and private 
audiological evaluations in 2003, many years subsequent to 
service.  Significantly, there is no competent medical 
opinion linking current right ear hearing loss disability to 
service.  Significantly, the VA examiner who performed the 
July 2003 audiological evaluation opined that right ear 
hearing loss disability was not likely related to the 
veteran's military service.

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing hearing loss either in 
service or after service).  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, the veteran is not competent to say that any loss of 
hearing acuity experienced in service was of a chronic nature 
to which current disability may be attributed.  As a layman, 
the veteran simply does not have the necessary medical 
training and/or expertise to determine the etiology of his 
right ear hearing loss.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board does not question that the veteran was exposed to 
noise during service.  As noted above, the veteran is 
competent to report being exposed to noise in service.  
Nevertheless, given the audiometric demonstration of no 
hearing loss on separation from service, and the lack of 
objective evidence of right ear hearing loss disability until 
many years after service, in conjunction with the 
uncontradicted negative nexus medical opinion from the VA 
examiner, the Board concludes that the greater weight of the 
evidence is against the claim for service connection for 
right ear hearing loss disability.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for right ear hearing loss is granted.

Entitlement to service connection for right ear hearing loss 
is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


